Title: To John Adams from Antoine Marie Cerisier, 3 November 1787
From: Cerisier, Antoine Marie
To: Adams, John


          
            
              Monsieur
              De Paris ce 3 Novembre 1787
            
            Dans le tems où le Parti Républicain alloit triompher où son succès alloit être affermi sur la base la plus inébranlable, celle d’une influence populaire sagement tempérée, ou enfin la doctrine Américaine des Adams, des Payne, des Price, des Priestley alloit avoir des temples & des Autels sur le Continent Européen, l’invasion violente & perfide de la Prusse a tout renversé. Vous savez la part que j’avois à cette belle, juste & grande entreprise. J’ai cru devoir me retirer; & je suis actuellement occupé à chercher, à travers les périls & les obstacles sans cesse renaissans des Restaurateurs & des vengeurs de la cause de la liberté: Non malgré le revers qu’elle vient d’essuyer, malgré la lâche & absurde politique de ceux que le destin avoit choisis pour la garantir d’un tel attentat en Hollande, je ne renoncerois jamais à l’espoir de la voir triompher encore. je regrette infiniment que votre Mission vous tienne attaché à un autre sol: Vous pourriez, dans la circonstance présente, me donner des conseils intéressans & appuyer en même tems une cause, qui n’est peut-etre pas étrangere a l’existence indépendante & prospere de l’Amérique unie. Car les Anglois enflés d’un succès qui répare une partee si considéráble de leurs maux dans la derniere guerre, pourroient porter leurs vues plus loin. Sans doute ils n’ouvriront pas tout d’un coup le plan de ramener l’Amérique sous le joug. Mais leur avantage actuel peut exciter le courage des Partisans qu’ils ont dans tant d’endroits & y exciter des mouvemens périlleux; En tout cas il n’est pas dans les interets des Etats-unis que l’Angleterre augmente sa force & que la puissance des François sur Mer & dans les Índes soit exposée à être ruinée. Vous voyez par l’exemple de Mr Dumas & de Mr von Berkel egalement exposés a un rappel odieux quel systême domine actuellement dans la Republique, si toutefois on peut donner ce nom à un Pays ou la force militaire étrangere a tout subjugué & dirige tout.1
            Etant actuellement occupé de ces grands interets étant même autorisé à m’en occuper par des Commissions Speciales qui m’ont été

déférées par diverses portions du parti patriotique, je serois flatté de me concerter avec Votre Excellence ou du moins avec le Ministre des Etats-Unis qui se trouve à Paris. Vous m’obligeriez infiniment de me faire passer une Lettre de recommandation aupres de lui.
            En attendant si vous voyez des Anglois qui s’intéressent à la liberté, voulez vous bien leur recommander notre cause. Il ne seroit pas inutile que dans les débats Parlementaires, le Parti de l’opposition fit envisager cette incursion Tartare en Hollande, payee par l’Angleterre, comme une mesure anti nationale populaire & propre seulement à fonder l’autorité du Roi & à préparer des fers à la Nation.
            j’ai l’honneur d’etre avec le plus profond / respect / Monsieur / votre très humble & / très obéissant serviteur
            
              A. M. Cerisier
            
          
          
            Mon adresse est aux Thuileries chez Madame la Marquese de Champunez
            J’ai vu Mrs les Abbés Chalut & Arnoud: Ils sont à peu près de mon Pays; ils connoissent une partie de mes Parens: Cette nouvelle circonstance jointe à l’idée avantageuse que vous leur aviéz donnée de moi, m’a procuré l’accueil le plus gracieux: Ils seroient bien flattés d’avoir de vos Nouvelles, & moi que vous voulussiez encore me faire valoir auprès d’eux: Leur estime peut m’être d’une grande utilité, surtout dans la circonstañce présente où la conquête a renversé toute ma fortune & mes espérances.
          
         
          TRANSLATION
          
            
              Sir
              Paris, 3 November 1787
            
            Just when the Republican Party was to triumph at last, when its success was assured on the firm base of popular sentiment guided by wisdom, just when the American doctrine of an Adams, Paine, Price, or Priestley was to have its temples and altars on the European continent, the violent and perfidious Prussian invasion ruined everything. You are aware of the part I played in this admirable, just, and great undertaking. I thought it best to withdraw, and I am now busy watching for the endless obstacles and dangers that continue for the restorers and avengers of liberty. In spite of the reversal of fortune that freedom has suffered, in spite of the craven, absurd politics of those whom destiny chose to defend her from just such an attack in Holland, I shall never give up hope in seeing her triumph anew. I regret immensely that your mission keeps you tied up in another land: in the present situation you could well provide useful advice and, at the same time, support a cause that is perhaps not unrelated to the independent and prosperous existence of a united America. For, after a victory that has undone much of the damage suffered in the last war, the English are now

puffed up with pride and may set their sights even higher. They will probably not initiate a plan to bring America back to submission all of a sudden. But their current advantage can excite the audacity of their allies, who are widespread, and provoke them into dangerous mobilizations. In any case it is not in the interest of the United States that England increase its force and that the power of the French at sea and in the Indies be subject to ruin. You can see in the case of Mr. Dumas and of Mr. van Berckel, both victims of an odious reminder, which system currently prevails in the republic, if indeed we can give such a title to a country where a foreign military force has conquered all and governs everything. 
            As I am currently at work on these important interests and even authorized to work on them by special commissions which have been delegated to me by various sections of the patriotic party, I would be flattered to join efforts with your excellency or at least with the minister of the United States in Paris. I would be infinitely obliged to you if you could have a letter of recommendation sent to him.
            In the meantime, if you meet any English who are concerned about liberty, would you please refer them to our cause? It will not be futile if in the parliamentary debates, the opposition party represented this barbarian invasion into Holland, financed by England, as a measure taken against the people and only good for establishing the authority of the king and preparing shackles for the nation.
            I have the honor to be, with the most profound respect, sir, your most humble and most obedient servant
            
              A. M. Cerisier
            
          
          
            My address is at the Tuileries at the house of the Marquise de Champunez.
            I saw Messrs. Abbés Chalut and Arnoux. They are only a little way from my part of the country. They know some of my relatives. This new circumstance, along with the favorable impression that you had given them of me, procured a most gracious welcome. They would be pleased to receive some news from you, just as I would be flattered if you were to recommend me to them again. Their esteem can be of great service to me, especially in our present situation where the conquest has reversed all of my fortunes and hopes.
          
        